Citation Nr: 1734126	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.

3.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1942 to December 1945 in the United States Army.  He received the EAMA Campaign Medal with 2 Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits currently sought on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran originally filed claims of service connection for bilateral hearing loss and bilateral tinnitus in November 2009.  Unfortunately, as noted above, he died after filing these claims.  Thus, the claims filed in November 2009 were pending and unadjudicated at the time of the Veteran's death.  The Board notes that effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2016).  Although 38 C.F.R. § 3.1010(e) provides that a decision on substitution will be adjudicated by the AOJ in the first instance, the Board acknowledges that, because it allows for the fullest consideration of the Appellant's arguments and evidence in support of her claims, a finding that the Appellant is a proper substitute claimant for the Veteran at this stage in the appellate process is not prejudicial to her.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).  (The Board notes parenthetically that the AOJ may have considered the Appellant to be a proper substitute claimant for the Veteran, at least implicitly, because it adjudicated the currently appealed claims de novo rather than as accrued benefits claims in the currently appealed August 2011 rating decision).  The Board also acknowledges that, under the statute governing substitution of claimants, it has the necessary authority to review all of the record evidence (dated before and after the Veteran's death) in order to adjudicate the Appellant's currently appealed claims.  Having reviewed the record, the Board finds that the Appellant is a proper substitute claimant for the Veteran and the claims on appeal should be characterized as stated on the title page of this decision.  See generally 38 U.S.C.A.§ 5121A (West 2014).

The issues of entitlement to service connection for cause of death and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in November 2010.  

2.  At the time of his death, the Veteran did not have a current diagnosis of bilateral hearing loss or bilateral tinnitus as defined by VA regulations, and the record did not contain a recent diagnosis of either disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under application regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2016); see also Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App 282 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz s 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Prior to his passing, the Veteran's essential contention was that he had bilateral hearing loss and tinnitus as a result of noise exposure during his military service.  In this regard, he alleged that he lost his hearing in one ear after frequent bombing.  See June 2008 Notice of Disagreement.  The Veteran also stated that his military occupational specialty (MOS) was as an airplane mechanic.  His MOS duties included adjusting airplane engines, propellers, and magnetos as the engines were running.  He wrote that he was not given any noise protection.  See February 2010 Statement in Support of Claim.

The Veteran's service treatment records (STRs) include a whispered voice test administered as part of his separation examination.  A report of medical examination for separation from active service dated in December 1945 indicates that the Veteran scored 15 out of 15 on a whispered voice test and had a normal evaluation of the ears.  The service treatment records do not reflect any other complaints of hearing loss, hearing difficulties, or tinnitus, and include no audiometric testing results.  The Board notes that VA has acknowledged that whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure," and "cannot be considered as reliable evidence that hearing loss did or did not occur."  Veterans Benefits Administration Training Letter 211D (10-02), dated March 18, 2010; Adjudication Procedure Manual M21-1 (M21-1), Part III, Subpart iv, Chapter 4, Section B, Subsection 4, Paragraph g.  However, in this case, the service treatment records contain no audiological testing results other than the whispered voice test results on the enlistment and separation medical examination reports.  Therefore, the whispered voice testing completed for the Veteran's separation from active service is the only evidence of record documenting the Veteran's hearing around the time of his separation.  The whispered voice testing results did not reflect hearing loss in either ear.  Accordingly, the Board finds that the service treatment records do not show that the Veteran exhibited bilateral hearing loss or tinnitus at any time during active service or at separation from active service. 

The Board notes that, while the AOJ had attempted to schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus on three occasions, he failed to report for or cancelled such examinations.  In this regard, the Veteran was scheduled for VA examinations in October 2010 and November 2010 and failed to report for one examination or the remaining examination were cancelled because the medical center did not know whether he would be able to travel.  

However, the Board finds that service connection for bilateral hearing loss and bilateral tinnitus is not warranted as, prior to and during the pendency of the claim, the probative evidence of record failed to establish that the Veteran had a current diagnosis of either as defined by VA regulations. 

In this regard, the Veteran's post-service private treatment records do not indicate that he ever complained of, sought treatment for, or was diagnosed with bilateral hearing loss or bilateral tinnitus.  Additionally, the Veteran's VA treatment records do not indicate a diagnosis of bilateral hearing loss or bilateral tinnitus.  

Based on the foregoing, the AOJ attempted to afford the Veteran VA examinations on numerous occasions.  However, as discussed previously, he failed to attend one examination and two examinations were cancelled.  Consequently, any evidence expected to be obtained during the course of such examination cannot be considered.  Rather, the claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b).

As such, upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran had bilateral hearing loss or bilateral tinnitus at any time during, or prior to, the pendency of his claim.  

The Board has also considered the Veteran's assertions that he had bilateral hearing loss and bilateral tinnitus related to his military service.  As a layperson, the Veteran was certainly competent to report matters within his personal knowledge, such as the occurrence of an injury or event, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, hearing loss or tinnitus meeting VA's definition is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as audiological testing is needed to properly assess and diagnose a bilateral hearing loss disability for VA purposes.  Davidson v. Shinseki, 81 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no indication that the Veteran was competent to address the nature or etiology of his alleged bilateral hearing loss or bilateral tinnitus as he had not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Specifically, nothing in the record demonstrates that the Veteran had received any special training or acquired any medical expertise in evaluating hearing loss or tinnitus.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, the Veteran's statements in regard to a diagnosis of bilateral hearing loss or bilateral tinnitus, or the etiology thereof, are afforded no probative weight.

The Board finds that service connection for bilateral hearing loss or bilateral tinnitus cannot be established as the Veteran did not have a current diagnosis of such during the pendency of his claim.  Furthermore, the record did not contain a recent diagnosis of bilateral hearing loss prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Thus, where, as here, there is no probative evidence indicating that the Veteran has the disability for which service connection is sought, there can be no valid service connection claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

For the foregoing reasons, the Board finds that service connection for bilateral hearing loss and bilateral tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.


REMAND

The issues of entitlement to service connection for cause of death and PTSD must be remanded for VA medical opinions.

I.  Entitlement to service connection for cause of death

The Appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable, in January 2011.  The Veteran's death was in November 2010.  His death certificate states that the immediate cause of death was aspiration pneumonia, with no mention of other contributing causes.

At the time of his death, the Veteran was service connected for chronic obstructive pulmonary disease (COPD) and arteriosclerotic heart disease.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly, with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In an April 2012 Statement in Support of Claim, the Appellant wrote that she believed the Veteran's history of COPD contributed or caused his death.  She wrote "[COPD] was a result of his exposure to different solvents and chemicals used to clean aircraft parts.  He was also frequently exposed to smoke from aircraft engines running and smoke caused by aircraft returning from air strikes or airborne fights."  See April 2012 Statement in Support of Claim.  The Appellant also contended that the Veteran never smoked.

Here, the Board finds that a medical opinion is necessary to determine whether COPD symptoms is a direct cause of or contributes to aspiration pneumonia.  The Board notes that VA is obligated to obtain a medical opinion when there is a reasonable possibility that such would aid in substantiating the claim.  Wood 
v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for PTSD

This appeal arises out of the Veteran's contention that he had PTSD resulting from stressful events he experienced during his military service.  In his November 2009 VA-9 Appeal to the Board of Appeals, he stated he was constantly exposed to dead or wounded pilots who were returning from missions.  He wrote that he "cried as [he] unloaded the dead comrades," and that he experienced nightly nightmares while in combat.  See November 2009 VA-9.  The Veteran stated that he was exposed to human blood and body fluids, sometimes to the point where his entire uniform, boots, and face were covered in blood.  Additionally, he stated that the constant bombardment contributed to his PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in-service; and credible supporting evidence that the claimed stressor event in-service occurred.  38 C.F.R. § 3.304(f) (2016).

Where an alleged PTSD stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2016).

The Board further notes that the Veteran's service treatment records are unfortunately unavailable for review and are presumed destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See April 2008 Rating Decision.  The Board acknowledges its heightened duty to assist in the development of the case as well as to carefully consider the benefit of the doubt where service records were lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), see Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran's DD-214 indicates that he received the EAMA Campaign Medal with 2 Bronze Stars.  This award may indicate that he engaged in combat or was involved in conflict with a foreign force.

There are psychiatric treatment notes associated with the Veteran's claims file.  Medical files from Laredo Outpatient Clinic include the Veteran's service separation PTSD screen from August 2008.  During this screen, the Veteran scored a zero out of four, and was found negative for PTSD.  In a December 2005 PTSD screen, the Veteran was found positive for PTSD.  He affirmed that he tried hard not to think about stressor incidents or went out of his way to avoid situations that would remind him of them; and that he felt numb or detached from others, activities, or surroundings.  Additional notes described the Veteran's psychiatric disability symptoms, including a diagnosis of mild PTSD, and depressive disorder, Not Otherwise Specified (DD-NOS) on September 26, 2007.  In these notes, the Veteran reported to the VA examiner that he suffered from nightmares about war and being in the military in Germany, and that they occurred around once a week.  In a note from July 30, 2010, the Veteran was again diagnosed with mild PTSD, in addition to dementia, general anxiety disorder, psychosis, insomnia, and depression.  The Appellant reported that the patient was anxious, restless, and sometimes shouted out but did not know why when asked.  The Appellant also reported that the Veteran sometimes saw a person standing in his room, when there was no person, and he would ask the Appellant to tell the person to leave.

Here, the Board finds it necessary for a VA medical opinion on whether the Veteran's mild PTSD symptoms are related to his period of service during the Rhineland and Central Europe campaigns or to fear of hostile military or terrorist activity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Appellant to request any outstanding evidence, including private medical records, which may contain information relating to the Veteran's COPD.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A (b)(2)(B).

2.  After completing the above, forward the claims file to an appropriate VA clinician for the cause of death service connection claim.  After reviewing the claims file, the clinician is to provide the following opinions:

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service COPD symptoms directly caused the aspiration pneumonia that caused his death?  The clinician is advised that the Appellant stated in the April 2012 Statement in Support of Claim that her husband returned from service with pneumonia, asthma, and bronchitis.

ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service COPD symptoms contributed to the aspiration pneumonia that caused his death?  Again, the clinician is advised that the Appellant stated in the April 2012 Statement in Support of Claim that her husband returned from service with pneumonia, asthma, and bronchitis.

Each opinion offered must be supported by a complete rationale.

3.  Another appropriate VA clinician for the PTSD service connection claim should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed PTSD is related to fear of hostile military or terrorist activity or to his involvement in the Rhineland and Central Europe campaigns (for which he received the EAME Campaign Medal with 2 Bronze Stars), based on psychiatric notes available in the Veteran's claims files and his statements on his in-service stressors. 

The opinion offered must be supported by a complete rationale, and the VA examiner should take his other diagnosed psychiatric disorders into consideration of their rationale.

4.  After completing the above development, readjudicate the issues on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


